MORRISON, Judge
(Dissenting).
I did not fully give vent to my disapproval of the majority opinion in my original dissent in the hope that my brethren would reconsider their decision. I am tempted to do so now, but temperance restrains me. I do, however, remain convinced that *16this unfortunate accused did not receive a fair trial and again raise my voice in protest. Realizing however that anything further that might be said would be futile and would lead only to discord where harmony should prevail, I will say no more.